PCIJ_AB_43_PolishWarVessels_LNC_NA_1931-12-11_ADV_01_NA_00_FR.txt. 128

COUR PERMANENTE DE JUSTICE INTERNATIONALE

1931.
11 décembre.

Rôle, gere VINGT-TROISIÈME SESSION

11 décembre 1931.

ACCES ET STATIONNEMENT
DES NAVIRES DE GUERRE POLONAIS
DANS LE PORT DE DANTZIG

Relations entre la Pologne et la Ville libre de Dantzig:
le libre et sûr accès à la mer de la Pologne par le port de
Danizig ; la protection de Dantzig par la Société des Nations
(défense de la Ville libre). — Traité de Versailles, articles
102-104. — Convention dantziko-polonaise du 9 novembre 1920,
articles 20, 26, 28. — Résolutions du Conseil de la Société
des Nations des 17 novembre 1920 et 22 juin 1921.

AVIS CONSULTATIF

Présents : MM. ADATCI, Président, GUERRERO, Vice-Président ;
le baron RorIN-JAEQUEMYNS, le comte RosTwo-
ROWSKI, MM. FROMAGEOT, ALTAMIRA, ANZILOTTI,
URRUTIA, sir CECIL Hurst, MM. ScHÜCkING, NEGu-
LESCO, Jhr. van Eysinca, MM. Wane, juges; BRUNS,
juge ad hoc.

La Cour, ainsi composée, a donné l'avis consultatif ci-après :

4
129 NAVIRES DE GUERRE POLONAIS A DANTZIG

A la date du r9 septembre 1931, le Conseil de la Société
des Nations a adopté la résolution qui suit:

« Le Conseil

Prie la Cour permanente de Justice internationale de
bien vouloir émettre un avis consultatif, conformément
a l’article 14 du Pacte, sur la question suivante:

« Le Traité de paix de Versailles, Partie III, Sec-
tion XI, la Convention dantziko-polonaise conclue
à Paris le 9: novembre 1920, les décisions pertinentes
du Conseil de la Société des Nations et du Haut-
Commissaire, confèrent-ils à la Pologne des droits
ou attributions quant à l'accès et au stationnement
des navires de guerre polonais dans le port et les
voies d’eau de Dantzig? Dans l'affirmative, quels
sont ces droits ou attributions ? » ,

Prie la Cour permanente de Justice internationale de
bien vouloir émettre cet avis en temps utile pour per-
mettre au Conseil de prendre une décision à ce sujet
au cours de sa session du mois de janvier 1032;

Invite les Gouvernements de la Pologne et de Dantzig
à se tenir à la disposition de la Cour pour lui fournir
tous documents et explications utiles.

Le Secrétaire général est autorisé à soumettre cette
requête à la Cour, à donner l’aide nécessaire à l'examen

de la question et à prendre, le cas échéant, des disposi-
tions pour être représenté devant la Cour. »

Conformément à cette résolution, le Secrétaire général, à
la date du 25 septembre 1931, a transmis à la Cour une
requête à fin d'avis consultatif conçue dans les termes suivants :

« Le Secrétaire général de la Société des Nations,

en exécution de la résolution du Conseil du 19 sep-
tembre 1931 et en vertu de l'autorisation donnée par le
Conseil,

a Vhorineur de présenter à la Cour permanente de
Justice internationale une requéte demandant a la Cour
de bien vouloir, conformément à l'article 14 du Pacte,
donner au Conseil un avis consultatif sur la question
qui a été renvoyée à la Cour par la résolution du 19 sep-
tembre 1931.

Le Secrétaire général se tiendra à la disposition de la
Cour pour donner l’aide nécessaire à l'examen de l'affaire
et prendra, le cas échéant, des dispositions pour être
représenté devant la Cour. »
130 NAVIRES DE GUERRE POLONAIS A DANTZIG

La requête a été enregistrée au Greffe de la Cour le 28 sep-
tembre 1037.

Par lettre datée du rer octobre 1931, le Secrétaire général
a ensuite fait parvenir au Greffier copie du procès-verbal
de la séance du Conseil du 19 septembre 1931, au cours de
laquelle la résolution dont il est question ci-dessus a été
discutée et adoptée. Le Secrétaire général a fait également
parvenir à la Cour copie de la série complète des appendices
aux annexes. dudit procès-verbal, ainsi que certaines pièces
connexes il. :

Conformémènt à l'article 73, n° 1, alinéa I, du Règlement
de la Cour, la requête a été communiquée aux Membres de
la Société des Nations ainsi qu'aux Etats admis à ester
devant la Cour. Le Greffier a fait en outre savoir, par une
communication spéciale et directe, aux Gouvernements de la
République polonaise et de la Ville libre de Dantzig, consi-
dérés par la Cour comme susceptibles, conformément à l'arti-
cle 73, n° i, alinéa 2, du Règlement, de fournir des ren-
seignements sur la question à elle soumise aux fins d'avis,
que la Cour était disposée à recevoir de leur part des exposés
écrits et, s'ils le désiraient, à entendre des exposés oraux à
présenter au cours d’une audience publique qui serait tenue
à cet effet; les représentants des Gouvernements intéressés
avaient déjà été consultés sur la durée des délais dans les-
quels ces Gouvernements seraient, le cas échéant, prêts à
déposer leurs exposés écrits.

Dans ces conditions, et en tenant compte des suggestions
émanant desdits représentants, ainsi que du désir du Conseil
d'obtenir l'avis de la Cour en temps utile avant sa session
de janvier 1932, le Président de la Cour, par une ordonnance
rendue le 3 octobre 1931, a fixé au 20 octobre 1931 la date
à laquelle un exposé écrit devait être déposé par chacun des
deux Gouvernements, et au 5 novembre 1931 la date a
laquelle ils devaient présenter un second exposé. A la pre-
mière de ces dates, des mémoires ont été déposés au nom
des Gouvernements dantzikois et polonais; à la seconde; ces
Gouvernements ont dûment présenté des contre-mémoires.

1 Voir bordereau à l'annexe.

6
131 NAVIRES DE GUERRE POLONAIS A DANTZIG

Aux deux exposés de la Ville libre était jointe la documen-
tation pertinente *.

Enfin, à la date du 5 octobre 1931, le Greffier a adressé
à tous les États parties au Traité de Versailles du 28 juin
1919 une communication par laquelle il attirait leur attention
sur les droits que leur conférait, relativement à l’affaire dont

il s’agit, l’article 73, n° I, alinéa 3, du Règlement de la Cour.

Après avoir accordé, par une décision spéciale prise en
vertu de l'article 28, alinéa 2, du Règlement, à l'affaire
relative. à l'accès et au stationnement des navires de guerre
polonais dans le port de Dantzig la priorité sur une autre
affaire la précédant au rôle et se trouvant également en
état, la Cour a entendu, au cours des audiences publiques
tenues les 9, 10, II, 12, 13 et 14 novembre 1031 sur la
première de ces affaires, les renseignements fournis verbale-
ment et contradictoirement par sir John Fischer Williams,
agent, au nom du Gouvernement dantzikois, et par MM. Moderéw,
agent, et Ch. de Visscher, conseil, au nom du Gouvernement
polonais.

Outre les exposés et observations des Gouvernements intéres-
sés et le dossier transmis par le Secrétaire général de la
Société des Nations, ainsi qu’il a été dit plus haut, la Cour a
eu devant elle une série de documents qui lui ont été remis en
cours d’audience par les représentants des deux Gouvernements !.

La Cour a estimé que la question 4 elle soumise pour avis
consultatif visait un différend actuellement né entre la Ville
libre de Dantzig et la Pologne au sens de l’article 71, alinéa 2,
du Réglement. Comme un seul de ces Etats — la Pologne —
comptait sur le siège un juge de sa nationalité, le Sénat de
‘la Ville libre de Dantzig s’est prévalu de son droit, conformé-
ment à l’article 71 du Règlement, de désigner, pour siéger
dans l'affaire, un juge ad hoc.

Telles sont les conditions dans lesquelles la Cour, se trouvant
régulièrement saisie, est aujourd’hui appelée à se prononcer.

1 Voir bordereau à l'annexe.
* 132 NAVIRES DE GUERRE POLONAIS A DANTZIG

*% * *

La question sur laquelle l’avis de la Cour est demandé est
étroitement liée au problème qui consiste à assurer à la Pologne
un libre et sûr accès à la mer, tel étant le motif en vertu
duquel Dantzig a été séparée de l’Allemiagne par le Traité de
Versailles et constituée en ville libre. Cette question se rattache
également aux mesures prises, après l'entrée en vigueur du
Traité de Versailles, par la Conférence des Ambassadeurs et
par le Conseil de la Société des Nations, à l’égard de la défense
dé Dantzig. Il convient donc d’énumérer dans l’ordre chrono-
logique les faits et documents dont il faut tenir compte.

La Section XI de la Partie III du Traité de Versailles
prévoit la cession par l’Allemagne aux Principales Puissances
alliées et associées du territoire qui constitue actuellement
la Ville libre de Dantzig ; ces Puissances s’engagérent à consti-
tuer ce territoire en ville libre sous la protection de la Société
des Nations. La Constitution de la Ville libre devait être
élaborée par les représentants régulièrement désignés de celle-ci,
d'accord avec le Haut-Commissaire nommé par la Société, et
cette Constitution devait être placée sous la garantie de la
Société. Les Principales Puissances alliées et associées s’enga-
gèrent également à négocier entre la Pologne et Dantzig une
convention dont l'entrée en vigueur devait coincider avec la
création de la Ville libre et qui, ainsi qu'il ressort clairement
des termes de l'article 104, devait assurer à la Pologne la
jouissance d’un ensemble de droits destinés à sauvegarder sa
position 4 Dantzig. La négociation de la convention dont il
était question dans l’article 104 fut confiée à la Conférence
des- Ambassadeurs à Paris. Les travaux de la Conférence débu-
tèrent par une résolution, qu’elle adopta Île 7 mai 1920, et
dont les deux premiers paragraphes prévoyaient que ladite
convention devait être conclue aussitôt que possible, mais
que la Pologne ne saurait être autorisée à établir à Dantzig
une base militaire ou navale. Les négociations furent menées
à terme, .et la convention fut conclue à Paris le g novembre
1920 ; elle sera, pour abréger, désignée ci-après sous le nom
de Convention de Paris. Le même jour, l’Acte qui instituait
la Ville libre, signé par les représentants des Principales

8
133 NAVIRES DE GUERRE POLONAIS A DANTZIG

Puissances alliées et associées le 27 octobre 1920, fut accepté
par les représentants de la Ville libre.

La Conférence des Ambassadeurs, pendant qu’elle conduisait
les négociations qui aboutirent à la conclusion de la Conven-
tion de Paris, reçut de la délégation polonaise deux projets
successifs dont une section spéciale était consacrée aux « affaires
militaires et navales », et, dans cette section, figurait une
clause conférant à la Pologne le droit de se servir du port de
Dantzig et de ses installations pour le stationnement, la répa-
ration et le ravitaillement de ses navires et bâtiments de guerre.
Cette disposition ne fut pas insérée dans la convention.

Le texte de la convention, tel qu’il fut arrêté par la Confé-
rence des Ambassadeurs, fut communiqué aux délégations des
deux Parties intéressées et au Secrétaire général de la Société
des Nations par lettres datées du 20 octobre 1920, et il est
peut-étre utile de rappeler quelques-unes des observations
faites dans ces lettres par la Conférence des Ambassadeurs.

Dans la communication adressée a la délégation polonaise,
il est dit que les Puissances estimaient que, telle qu’elle était
rédigée, la convention conciliait les intérêts des deux Parties
et assurait à la Pologne comme à la Ville libre l'exercice des
droits que leur reconnaissait le Traité de Versailles. La lettre
continuait en disant que la délégation polonaise, en soumettant
à la Conférence ses observations sur le projet de convention
qui lui avait été communiqué, avait insisté sur la nécessité
de faire régler par la convention la question de la défense
militaire de Dantzig. A cet égard, la Conférence n’avait pas
estimé qu'une disposition quelconque pit être insérée dans
la convention élaborée en vertu de l’article 104 du Traité de
Versailles, mais indiquait qu’elle avait décidé d'attirer sur ce
point l'attention du Conseil de la Société des Nations.

La lettre au Secrétaire général de la Société des Nations
contenait les passages suivants:

« Ainsi qu'en témoigne la réponse faite, le 16 juin 1919, par
les Puissances alliées et associées aux remarques de la déléga-
tion allemande sur les conditions de paix, l'intention des Puis-
sances, en constituant en ville libre Dantzig et le territoire
visé à l’article roo du traité, a été d'établir entre la Ville
libre et la Pologne les relations les plus intimes ; elles voulaient,
en effet, rendre à la Pologne un libre accès à la mer.
134 NAVIRES DE GUERRE. POLONAIS A DANTZIG

Aussi bien en raison de l’étroite liaison ainsi établie entre la
Ville libre et la Pologne qu’en considération de la volonté
clairement exprimée des Puissances signataires du Traité de
Versailles de donner à la Pologne un libre accès à la mer, le
Gouvernement polonais paraît donc désigné pour recevoir
de la Société des Nations le mandat d’assurer éventuellement
la défense de la Ville libre. »

x

Le Conseil eut à s’occuper de la question. de la protection
de la Ville libre lors de sa session en novembre 1920, l’article 102
du Traité de Versailles ayant placé la Ville libre sous la
protection de la Société des Nations. Il ‘résulte de cet article
que la Société, et en conséquence le Conseil, agissant en son
nom, a le droit et le devoir d’assurer la protection et par consé-
quent la défense de la Ville libre de Dantzig. Le vicomte Ishii
présenta un rapport daté du 17 novembre, dans lequel il
traitait non seulement la question de la défense de Dantzig,
mais également celle de la protection de Dantzig par la Société
des Nations et de la garantie de sa Constitution par la Société.
Au cours du débat dont ce rapport fit l’objet, le représentant
du Gouvernement polonais demanda au Conseil de mettre la
Pologne à labri du danger en lui confiant le mandat perma-
nent de défendre la Ville libre dans l'intérêt général de la
paix. Le Conseil, toutefois, se borna à adopter une résolution
dans laquelle il déclara que « le Gouvernement polonais paraît
particulièrement désigné pour recevoir éventuellement de la
Société des Nations la tâche d’assurer la défense de la Ville
libre » En méme temps, le Conseil chargea la Commission
permanente consultative pour les questions militaires, navales
et aériennes, « d’examiner les mesures qui permettront d’assu-
rer le plus efficacement possible la défense de Dantzig... ».

Dans son rapport présenté le rer décembre 1920, la Commis-
sion permanente consultative soumit un certain nombre de
propositions détaillées à cet effet ; elle ajouta dans une clause
finale que; « sans attendre le résultat des études d'organisation
défensive de la Ville libre, il convient d'attribuer au Gouver-
nement polonais dans le port de Dantzig un emplacement
suffisant pour assurer l’abri et l'entretien des petites unités
‘qui lui ont été concédées par les Alliés pour la police de ses
eaux ». . :

Le rapport de la Commission permanente consultative fut,
sur la base d’un rapport du vicomte Ishii, examiné par le

Io
‘135 NAVIRES DE GUERRE POLONAIS A DANTZIG

Conseil au cours de sa session de décembre 1920 et souleva de
sévères critiques. Il fut décidé de communiquer les deux rap-
ports au Haut-Commissaire que le Conseil allait nommer à
Dantzig, en le priant d'étudier la question sur place et d’adres-
ser à ce sujet un rapport au Conseil.

Les conclusions du Haut-Commissaire furent exposées par
lui dans un rapport daté du 25 janvier 1921. Après avoir
examiné en détail les divers aspects du problème, le Haut-
Commissaire observait que, si la Société des Nations décidait
de continuer à la Ville libre l’appui de sa garantie et n’enten-
dait accorder à aucune Puissance en particulier un mandat
pour sa défense, il serait, en sa qualité de Haut-Commissaire
‘de Dantzig pour la Société des Nations, en mesure d'assurer à
la Pologne l’usage sans restriction du port.

Le 5 mars 1921, la délégation polonaise auprès de la Société des
Nations adressa au président du Conseil une flettre qui invoquait
l’article 28 de la Convention de Paris — selon lequel la Pologne
a le droit d’importer ou d’exporter par Dantzig des marchan-
dises de quelque nature qu’elles soient, y compris du matériel
de guerre et où se trouvaient énoncées quatre demandes
destinées à éviter des accidents possibles en plaçant ledit matériel
de guerre sous un contrôle efficace, dès son arrivée dans le port.
La troisième de -ces demandes de la Pologne visait à obtenir
un « point d’attache » dans le port de Dantzig pour assurer le
stationnement, ravitaillement et l'entretien des bâtiments
de la police maritime polonaise à laquelle, suivant la décision
des Alliés, certaines unités navales avaient déjà été affectées.

Au cours de sa session de juin 1927, le Conseil eut de nou-
veau à s'occuper des questions relatives à la défense de la
Ville libre, ainsi qu’au droit de libre accès à la mer par
Dantzig pour la Pologne : il avait alors sous les yeux le rapport
du Haut-Commissaire daté du 25 janvier 1921 et les demandes
polonaises du 5 mars de la même année.

A l'égard de la défense de Dantzig, le Conseil adopta, le
22 juin 1921, d’une part un rapport du vicomte Ishii, qui
concluait qu'il n’y avait pas lieu de modifier les conclusions
de son précédent rapport au Conseil du 17 novembre 10920, et
' d’autre part une résolution. Les cinq premiers alinéas de cette
résolution visent la défense terrestre de la Ville libre. Les deux
derniers sont conçus comme suit :

 

II
136 NAVIRES DE GUERRE POLONAIS A DANTZIG
« 6° Le Conseil n’estime pas nécessaire de déterminer dès

à présent dans quelles conditions serait assurée la défense
maritime de Dantzig.

7° Toutefois, il y a lieu de demander au Haut-Commis-
saire d'étudier le moyen de créer dans le port de Dantzig,
sans établir une base navale, un port d’attache pour les
navires de guerre polonais. »

Il sera question plus loin du lien entre, d’une part, l’expres-
sion « point d'attache » qui figure dans la lettre de la déléga-
tion polonaise datée du 5 mars 1921, ainsi que l'expression
« port d'attache » que l'on trouve au paragraphe 7 de la
résolution précitée, et, d’autre part, le droit d’accés et de
stationnement dont il est fait mention dans la question sur
laquelle la Cour est actuéllement appelée à donner son avis.

La présence des mots « sans établir une base navale » au
n° 7 de la résolution du Conseil est due à la résolution adoptée
le 7 mai 1920 par la Conférence des Ambassadeurs et dont il
a été fait mention ci-dessus. La Constitution de la Ville libre,
sous sa forme définitive, telle qu'elle a été approuvée par le
Conseil de la Société des Nations, contient une disposition
(art. 5) aux termes de laquelle la Ville libre ne pourra pas,
sans le consentement préalable de la Société des Nations dans
chaque cas, servir de base militaire ou navale.

Les demandes énoncées par la Pologne dans la lettre du
5 mars furent examinées par le Conseil sur la base d’un rap-
port soumis le 22 juin 1921 par le vicomte Ishii sous le titre :
« Sauvegarde du droit de la Pologne à accéder librement à la
mer par Dantzig.» A l'égard de la troisième demande de la
Pologne, ce rapport proposait d’appliquer également aux bâti-
ments de Ja police maritime polonaise le n° 7 de la résolution
qui venait d’étre adoptée, et selon lequel le Haut-Commissaire
devait être invité à étudier le moyen de créer dans le port de
Dantzig un port d'attache pour les navires de guerre polonais.
Il semble que le Conseil ait accepté cette proposition, bien
qu'aucune résolution n'ait été adoptée à cet effet.

La question du port d’attache fut traitée dans un rapport
du Haut-Commissaire, daté du Io septembre 1921. Les termes
de ce rapport montrent que le général Haking trouvait la plus
grande difficulté à distinguer un port d’attache d’une base navale,
et à concilier les droits de Dantzig, en tant que ville libre,
avec les demandes présentées au Haut-Commissaire par les

IZ
137 NAVIRES DE GUERRE POLONAIS A DANTZIG

autorités polonaises. Le Haut-Commissaire concluait en disant
qu'il considérait la question comme étant plutôt l'affaire des
experts navals de la Société des Nations que du Haut-Com-
missaire, mais qu’à son avis la Pologne devait recevoir toutes
facilités pour amarrer ses bateaux de guerre dans le port de
Dantzig, à condition de n’y point établir de base navale et
qu’en conséquence les engagements de la Société des Nations
et du Gouvernement de Dantzig ne fussent pas violés.

Le Conseil se rallia à l'avis exprimé dans le rapport du
général Haking, selon lequel la question était plutôt l'affaire
des experts navals de la Société, et renvoya son rapport à la
Commission permanente consultative, dont la Sous-Commission
navale, à la date du 24 septembre Ig2I, soumit un rapport au
Conseil.

Ce document présente quelque intérêt parce qu'il montre
l'importance que les conseillers navals du Conseil attachaient
aux aspects pratiques de la situation. La Sous-Commission
estima à l'unanimité que l’on devait accorder aux bâtiments
de guerre polonais toutes facilités pour s’abriter, reconstituer
des approvisionnements et effectuer toutes réparations néces-
saires dans le port de Dantzig. L’unanimité ne fut toutefois
pas réalisée sur le point de savoir comment ces facilités
pourraient le mieux être assurées et, notamment, sur la
question de savoir s’il convenait ou non d’accorder à la
Pologne un emplacement à terre.

On trouve, joint au rapport, un Avis énonçant une série
de règles dont la Sous-Commission navale suggérait l’adoption.
Son objet semble avoir été d’arriver à un règlement amiable
de la question, que la Sous-Commission devait à ce moment
considérer comme urgente, parce que, jusqu'à l'achèvement
du port de Gdynia alors en voie de construction, les unités
de la flotte polonaise ne disposaient pas d’un autre port que
Dantzig où elles pussent passer Vhiver en sécurité. Pour ce
motif, les propositions de la Sous-Commission navale ne devaient
conserver leur effet que jusqu’à l’achèvement du port de Gdynia.

Ce rapport ne fut examiné par le Conseil que le 12 janvier
1922 et, entre temps, avec l’aide du Haut-Commissaire, agis-
sant sur instructions du président du Conseil, un arrangement
provisoire entre la Pologne et la Ville libre avait été conclu
à Dantzig le 8 octobre 1921. Aux termes de cet arrange-

13
138 NAVIRES DE GUERRE POLONAIS A DANTZIG

ment, la Pologne désirait continuer à faire usage du port de
Dantzig pour ses bâtiments de guerre jusqu'à ce que la
question du « port d'attache » eût été réglée par le Conseil
de la Société des Nations. Elle devait notifier au président
du Sénat de Dantzig le nombre des bâtiments qu’elle désirait
conserver dans le port, et le président du Sénat ne soulève-
rait aucune objection au séjour de ces bateaux dans le port.
Cet arrangement n’engageait aucune des Parties en ce qui
concernait tout accord ultérieur conclu éventuellement entre
elles ou toute autre décision du Conseil.

A la date ‘du 7 décembre 1921, le Haut-Commissaire soumit
au Conseil un nouveau rapport, dont les termes montrent
que le Haut-Commissaire espérait que la question pourrait
étre réglée par voie d’accord amiable entre les deux Parties
’ sur une base un peu plus large que l’arrangement provisoire
du 8 octobre 1921; mais, pour le cas où cet accord ne pour-
rait étre réalisé, le Haut-Commissaire soumettait au Conseil
un projet qui, à son avis, répondrait aux exigences de la
situation. Aux termes de cet arrangement, le Conseil du Port
devait attribuer aux navires de guerre polonais des postes
d’amarrage suffisants, avec le droit d’y séjourner aussi long-
temps qu'il serait nécessaire, sous les conditions qu'il énonçait
dansila suite du document.

A la‘date du 12 janvier 1922, ce rapport vint devant le
Conseil, mais ce dernier jugea inutile à ce moment de prendre
de nouvelles dispositions. Il adopta une résolution remettant
à une session ultérieure l’étude de la question du port d’attache
pour les bâtiments de guerre polonais à Dantzig. Jusqu'à ce
que la question eût été examinée par le Conseil, 1’« arrange-
ment provisoire » resterait en vigueur.

Le régime établi par l’arrangement provisoire du 8 octobre

x

1921 s’applique encore à présent, sous réserve de quelques
adjonctions, à l’utilisation du port de Dantzig par les bâti-
ments de guerre polonais, en vertu d’un règlement rédigé
le 19 septembre 1931 par le Haut-Commissaire et prévoyant
que la Pologne continuera à faire usage du port de Dantzig,
comme pendant ces dernières années, jusqu’à ce que la ques-
tion de l'accès et du stationnement des navires de guerre
polonais dans le port de Dantzig ait été définitivement réglée

par le Conseil de la Société des Nations. Ce règlement fut

14
139 NAVIRES DE GUERRE POLONAIS A DANTZIG

prescrit par le Haut-Commissaire en exécution d’une réso-
lution adoptée par le Conseil avec la participation des deux
Gouvernements intéressés.

Tant en 1925 qu’en 1927, le Sénat de la Ville libre souleva
une question quant au maintien en vigueur de l’arrangement
provisoire du 8 octobre 1921, étant donné qu'à son avis le
progrès des travaux à Gdynia permettait aux bâtiments de
guerre polonais de trouver dans ce port l'abri et les facilités
dont ils avaient besoin.

En 1925, ce fut à propos d’une autre matière que le Sénat
de la Ville libre soumit la question au Conseil, mais il y a
lieu d’en faire mention, à cause d’une déclaration qui figure
dans le dernier alinéa du rapport adopté le g décembre 1925
par le Conseil, qui est ainsi conçu: « La question du port
d’attache, soulevée par la note dantzikoise .... reste ouverte. »

En 1927, les autorités de la Ville libre, dans une note
datée du 20 mai et adressée au représentant de la Pologne
à Dantzig, exprimérent à nouveau l'avis que le moment
était venu d’abroger l’arrangement provisoire; elles deman-
dèrent au Gouvernement polonais de consentir à l'abolition,
le xer juillet 1927, des privilèges spéciaux accordés aux bâti-
ments de guerre polonais à Dantzig. La Pologne, cependant,
refusa son assentiment à cette proposition. Le Sénat de
Dantzig s’adressa alors au Conseil de la Société des Nations,
lui demandant de remettre à l'étude et de trancher par une
décision la question du port d'attache (2 août 1927). Il fut
toutefois convenu ultérieurement de maintenir en vigueur le
régime de 1921. Sa validité a été prorogée à différentes
reprises ; la dernière de ces prorogations s’opéra par le règle-
ment spécial que prescrivit le 19 septembre 1931 le Haut-
Commissaire, — règlement dont . il a été fait mention
ci-dessus, — en attendant que la question eût été définitive-
ment réglée par le Conseil. L’accord sur l'adoption de ce
règlement intervint en même temps que le Conseil prenait
la décision de demander à la Cour un avis consultatif sur
la question dont celle-ci est actuellement saisie.

15
140 NAVIRES DE GUERRE POLONAIS A DANTZIG

La question sur laquelle l’avis de la Cour est demandé
consiste 4 savoir si le Traité de paix de Versailles, Partie ITI,
Section XJ, la Convention dantziko-polonaise conclue à Paris
le g novembre 1920, les décisions pertinentes du Conseil de
la Société des Nations ou du Haut-Commissaire, conférent des
droits ou attributions à la Pologne quant à l'accès et au
stationnement de ses bâtiments de guerre dans le port et les
voies d’eau de Dantzig; dans l’affirmative, quels sont ces droits
ou attributions ?

Le sens attaché dans le texte de la question au mot « attri-
‘butions » n’est pas absolument clair. Les avocats des deux
Gouvernements intéressés ont estimé qu’il vise les pouvoirs
confiés ou délégués par une autorité supérieure. Aucune ques-
tion n’a été soulevée, cependant, au cours de la procédure a
propos du sens 4 donner 4 ce mot. Pour ce motif, la Cour,
sans avoir le désir d’exprimer une opinion quelconque sur le
sens du terme « attributions » en général, est préte 4 admettre,
aux fins de la présente affaire, l'interprétation qui a été
donnée de cette expression par les représentants des Gouver-
nements intéressés.

Les revendications du Gouvernement polonais dans la pré-
sente affaire n’ont pas été définies en termes trés précis. A
Vissue de son principal exposé oral, le conseil du Gouverne-
ment polonais a énoncé ses conclusions de la manière suivante:
Sur la premiére partie de la question, il a invité la Cour a
dire qu'il résulte des principes à la base du statut internatio-
nal de Dantzig, ainsi que de la décision du Conseil du 22 juin
1921, que la Pologne a acquis pour ses navires de guerre,
et sous le nom de « port d'attache », des droits d’accés et
de stationnement à Dantzig; sur la deuxième partie de la
question, à dire que l’organisation des droits d’accés et de sta-
tionnement des navires de guerre polonais ainsi que les privi-
léges qui en découlent n’ont pas été l'objet d’une réglemen-
tation définitive. |

La revendication ainsi présentée n’est pas très claire, mais la
teneur générale des pièces et arguments qui ont été soumis à
la Cour montre que la Pologne demande que ses bâtiments de

16
I41I NAVIRES DE GUERRE POLONAIS A DANTZIG

\

guerre soient autorisés à entrer dans le port de Dantzig et à
y demeurer comme de droit, sans obtenir le consentement des
autorités de la Ville libre, et que, durant leur séjour dans ce
port, ces bâtiments de guerre puissent en toute liberté embar-
quer le matériel et exécuter les réparations dont ils peuvent
avoir besoin.

L'expression « port d'attache » réapparaît dans les conclu-
sions polonaises bien que l’on se soit mis d’accord à Dantzig,
en 1027, pour cesser de faire usage de l'expression « port
d'attache », relativement à la demande de la Pologne, et pour
que les droits revendiqués soient désignés sous le nom d’« accès
et de stationnement dans le port de Dantzig ». La répétition
de l’expression « port d’attache » dans la conclusion polonaise
sert toutefois 4 montrer que la question actuellement discutée
est la méme que celle qui avait occupé les autorités de la
Société des Nations à Genève, où l'on faisait alors habituelle-
ment usage du terme « port d’attache » pour désigner les
droits revendiqués par la Pologne. Il est clair qu’au cours de
ces premières discussions à Genève et’ a Dantzig, le terme
« port d’attache » ne fut jamais employé dans son acception
technique, ni au sens qu’il a généralement dans les conventions
visant les bateaux de péche et les navires marchands, telles
que la Convention de 1882 sur les pêcheries de la mer du Nord, la
Convention de Bruxelles de 1910 sur les abordages, ni dans le sens ~
plus spécial où il est employé dans administration de la marine
de guerre française à l'égard des bâtiments de guerre français.
I s’ensuit toutefois que, s’il n’est fait usage du terme «port d’atta-
che» que dans le sens de droits d’accés et de stationnement,
les limites des droits revendiqués sont laissées imprécises. Ni
l’accès ni le stationnement ne sont des termes techniques, et
le Gouvernement polonais n’a fourni aucune indication quant
à la mesure dans laquelle l’exercice des droits revendiqués
doit être soumis au contrôle des autorités locales à Dantzig.
On se borne à dire que les droits accordés à la Pologne n’ont
pas encore fait l’objet d’une réglementation définitive.

Aucune question ne se pose dans la présente affaire quant
aux droits des navires de guerre en général d’entrer dans un
port de commerce étranger. Ce que la Pologne demande,
c'est un droit qui lui est particulier à Dantzig, qui résulte de
la position particulière occupée par elle à l’égard de la Ville

17
142 NAVIRES DE GUERRE POLONAIS A DANTZIG

libre, un droit qu’elle prétend tirer des principes a la base
des diverses clauses conventionnelles en vigueur et qui confé-
rerait à ses bâtiments de guerre une situation particulière, dif-
férente de celle dont jouissent les bâtiments de guerre de pays
étrangers. La forme de la question sur laquelle la Cour est
invitée à donner son avis n’entraîne point la nécessité, pour
cette dernière, d'examiner ce que peuvent être les règles en
vigueur du droit international qui ont trait à l'admission de
bâtiments de guerre dans des ports de commerce étrangers.
Le fait que la Pologne demande des droits et privilèges
spéciaux pour ses bâtiments de guerre dans le port de Dantzig,
oblige à rechercher si cette revendication a quelque base juri-
dique. Le port de Dantzig n’est pas territoire polonais et, par
suite, les droits que revendique la Pologne s’exerceraient par
dérogation aux droits de la Ville libre. Des droits de cette
nature doivent donc reposer sur une base bien claire.

+
*% *

La question soumise à la Cour a trait à l'effet du Traité
de Versailles, de la Convention de Paris, ou des décisions
pertinentes du Conseil de la Société des Nations et du Haut-
Commissaire à Dantzig.

La Section XI, Partie III, du Traité de Versailles ne fait
pas. mention à propos de Dantzig des bâtiments de guerre
polonais. Elle ne contient aucune disposition qui confère
expressément aucun droit à ces derniers. Ce fait seul, toutefois,
ne suffit pas à résoudre la question. Il est nécessaire d’exami-
ner les stipulations dont il s’agit afin de rechercher si leur
interprétation naturelle inclurait des droits tels qu’en reven-
dique actuellement la Pologne, bien qu’elle ne fasse aucune
mention spécifique des bâtiments de guerre.

Le seul article de cette section qui touche directement la
Pologne est l’article 104. Par cet article, les Principales Puis-
sances alliées et associées s'engagent à négocier les termes
d’une convention entre la Pologne et Dantzig en vue d'assurer
à la Pologne les droits qui sont énumérés dans les divers
paragraphes de cet article. Tous ces paragraphes présentent
quelques rapports avec le libre et sûr accès à la mer qui avait

été promis à la Pologne, bien que larticle ne dise rien à cet

18

mi LTD
143 NAVIRES DE GUERRE POLONAIS A DANTZIG

effet. Le paragraphe le plus important de cet article par rap-
port à la présente affaire est le n° 2, qui indique comme l’un
des objets de la convention à négocier celui « d’assurer à la
Pologne, sans aucune restriction, le libre usage et le service des
voies d’eau, des docks, bassins, quais et autres ouvrages sur le
territoire de la Ville libre nécessaires aux importations et
exportations de la Pologne ».

L'interprétation naturelle de ces mots est que la Pologne
ne doit jouir que de l'usage sans restriction du port et de
ses ouvrages pour des fins commerciales; et c'est la ce qui
est dit dans la Convention de Paris, dont l’article 26 prévoit
que «le Conseil du Port aura l'obligation d’assurer à la
Pologne le libre usage et le service du port et des moyens
de communication visés à l’article 20 sans aucune restriction
et dans la mesure nécessaire pour assurer le trafic d’importa-
tion ou d'exportation à destination ou en provenance de la
Pologne ». On ne peut considérer cette disposition comme
conférant à la Pologne un droit d’accés et de stationnement
pour ses bâtiments de guerre,

Cette conclusion, en fait, est conforme à l'opinion énoncée

par le conseil du Gouvernement polonais dans son exposé
oral du Ir novembre (après-midi): « Le Gouvernement
‘ polonais ne soutient pas du tout que les stipulations de
l’article 104 du Traité de Versailles forment la base, le fonde-
ment de sa revendication d’un port d'attache... Nous ne
cherchons donc pas dans l’article 104 la base de notre reven-
dication. »
- La thèse polonaise est que le droit d’accés et de stationne-
ment pour ses bâtiments de guerre lui est conféré non par
les termes du Traité de Versailles, mais par les principes
qui sont à la base de la création de la Ville libre, confor-
mément à la Section XI de la Partie III; c’est ce motif
et non les termes exprès des articles du traité qu’elle invoque
pour se fonder sur le Traité de Versailles.

Si la Cour comprend exactement la thèse polonaise, celle-ci
consiste à dire que les antécédents connus du Traité de
Versailles, savoir la promesse faite à la Pologne de lui assurer
“un libre et sûr accès à la mer, comportent une interprétation
des textes conventionnels visant la création de la Ville libre
qui justifie les revendications polonaises. On dit que trois

19
144 NAVIRES DE GUERRE POLONAIS A DANTZIG

principes sont inhérents à la création de Dantzig en tant que
ville libre, et ce sont ces trois principes qui constituent la
base de la revendication polonaise ; à savoir, nécessité d’assu-
rer à la Pologne un libre et sûr accès à la mer, relations
étroites qui devaient exister entre la Pologne et Dantzig,
et nécessité de pourvoir à la défense de la Ville libre. Le
second principe, savoir celui des relations étroites qui devaient
exister entre Dantzig et la Pologne, a toujours été considéré
comme étroitement lié à celui du libre et sûr accès de la
Pologne à la mer par Dantzig, et il n’est pas nécessaire de
Vexaminer à part. La résolution adoptée le 22 juin 1927 par
le Conseil de la Société, dont il a été fait mention ci-dessus
et à laquelle une allusion plus détaillée sera faite plus loin, — :
résolution aux termes de laquelle le Conseil reconnut que le
Gouvernement polonais était particulièrement désigné pour
assurer éventuellement la défense de la Ville libre et chargea
le Haut-Commissaire « d'étudier le moyen de créer dans le
port de Dantzig, sans établir une base navale, un port d’attache
pour les navires de guerre polonais », — indique, dit-on, que
le Conseil accepta et reconnut ces principes. La Pologne
soutient que l'effet combiné de ces principes est de conférer
à la Pologne le droit d’accès au port de Dantzig et de sta-
tionnement dans ce port pour les navires de guerre polonais.

La Cour ne peut accepter cet argument. La promesse d’un
libre et sûr accès à la mer faite à la Pologne à l’époque du
règlement de la paix qui suivit la guerre de 1914-1918 est un
fait historique dont la Cour est tout disposée à tenir compte.
Mais aucune preuve ni aucun argument ne lui a été soumis
qui lui permette de supposer que le contenu de la Section XI,
Partie III, du Traité de Versailles, telle qu’elle a été appliquée
par la convention conclue conformément à l’article 104 dudit
traité, ne constitue pas une réalisation complète de cet engage-
ment. La Cour n’est pas disposée à admettre que l’on puisse
élargir le texte du Traité de Versailles et y voir des stipu-
lations représentées comme étant le résultat des intentions
proclamées par les auteurs du traité, mais que ne formule
aucune disposition du texte lui-même,

En outre, la Cour n’est pas convaincue que les principes
‘qui, dit-on, sont inhérents a la création de Dantzig en tant
que ville libre, fournissent une base au droit d’accés et de

20
I45 NAVIRES DE GUERRE POLONAIS A DANTZIG

Stationnement de ses bâtiments de guerre dans le port de
Dantzig réclamé par la Pologne. Le Traité de Versailles n’a
imposé aucune responsabilité à la Pologne pour assurer ce
libre accès à la mer dont la Pologne devait jouir selon Vinten-
tion du traité ; il ne lui impose pas non plus de responsabilité
pour ce qui est de la défense de la Ville libre. C’est à la
Société des Nations que la responsabilité incombe dans les
deux cas. La Cour n’estime pas que ces principes, sur les-
quels s’est fondée la Pologne, suffisent à justifier la revendica-
tion qu'elle présente actuellement.

Les dispositions importantes de la Convention de Paris sont
les articles 26 et 28. Le contenu de l’article 26 a déjà été
cité. Les deux articles donnent 4 la Pologne l'usage sans
restriction du port de Dantzig pour ses importations et expor-
tations. L'utilisation normale des bâtiments de guerre n'inclut
pas l'importation et l'exportation, et les représentants de la
Pologne n’ont pas suggéré dans les exposés qu’ils ont. faits
devant la Cour que l'usage sans restriction du port, aux
fins des importations et exportations, puisse inclure un droit
général d’accès et de stationnement pour les bâtiments de
guerre. |

L'article 28 prévoit qu’« en tout temps et en toutes circon-
stances, la Pologne aura le droit d'importer et d'exporter par
Dantzig des marchandises de quelque nature que ce soit non
prohibées par les lois polonaises ». Les Gouvernements intéres-
sés sont d’accord a reconnaitre que cette disposition s’étend
également à l'importation de munitions et autre matériel de

guerre. Mais rien dans les termes de l’article ne montre que. ses ~

auteurs aient eu en vue un autre mode de transport pour ses
importations et exportations que les navires du type normale-
ment en usage pour les transports commerciaux. On ne sau-
rait considérer. l’article comme conférant aux navires de guerre
un droit général quelconque d'accès ou de stationnement.

Le résultat est que ni le Traité de Versailles ni la Conven-
tion de Paris, soit aux termes des dispositions qu’ils contiennent,
soit en vertu d’une implication nécessaire, ne confèrent à la
Pologne le droit qu’elle revendique actuellement.

La question sur laquelle la Cour est invitée à donner son
avis demande également si les décisions pertinentes du Conseil

21
146 NAVIRES DE GUERRE POLONAIS À DANTZIG

de la Société des Nations et du Haut-Commissaire confèrent
des droits et attributions à la Pologne, quant à l'accès et au
stationnement de ses navires de guerre.

L'expression « décisions pertinentes » ne peut être limitée
aux décisions prises soit par le Conseil, soit par le Haut-
Commissaire, dans l'exercice des pouvoirs que leur confèrent
l’article 103, alinéa 2, du Traité de Versailles et l’article 39 de
la Convention de Paris. La Cour a considéré que la phrase :
était destinée à viser toutes décisions auxquelles pourrait arriver
le Conseil et: qui lieraient les Parties intéressées ; c’est dans ce
sens que la Cour a interprété dans la quéstion la phrase dont il
s'agit. En fait, la Pologne n’a invoqué aucune décision du
Haut-Commissaire à l’appui de sa revendication. On peut donc
considérer qu’il n’y a point de décisions du Haut-Commis-
saire qui confèrent aux bâtiments de guerre polonais les droits
dont il s’agit actuellement, et seules les décisions pertinentes
du Conseil de la Société des Nations sont donc à examiner.

La résolution du Conseil sur laquelle on se fonde est le
n° 7 de la résolution du 22 juin 1921, dont ila été fait mention
plus haut. Cette résolution doit être considérée conjointement
avec le texte adopté le 17 novembre 1920 par le Conseil en
la même matière. Ladite résolution de 1921 exprimait à
nouveau l'avis que le Gouvernement polonais était particulière-
ment désigné pour assurer, éventuellement — et dans les
conditions qu’énongait la résolution —, la défense terrestre
de Dantzig; elle ajournait également toute décision quant
aux conditions dans lesquelles la défense maritime de Dantzig
serait assurée. Le dernier paragraphe en est conçu comme suit:
« Toutefois, il y a lieu de demander au Haut-Commissaire
d'étudier le moyen de créer dans le port de Dantzig, sans
établir une base navale, un port d’attache pour les navires
de guerre polonais. »

La Pologne soutient que, le Conseil ayant reconnu que la
Pologne était l’État le mieux qualifié pour assurer éventuelle-
ment la défense de Dantzig, et étant donné la décision que
le vicomte Ishii a proposé dans son rapport du même jour
de prendre à l'égard de la demande présentée par la Pologne
en vue d'obtenir un point d’attache pour les bâtiments de
sa police maritime, la résolution, à la lumière de ces deux

22 .
‘147 NAVIRES DE GUERRE POLONAIS A DANTZIG

faits, doit être considérée comme quelque chose de plus
qu’une simple instruction donnée au Haut-Commissaire d’étu-
dier la question, et qu'elle était destinée par le Conseil à
‘constituer une acceptation de principe formelle de la reven-
dication polonaise, laissant à une réglementation à intervenir
ultérieurement les détails quant au point de savoir comment,
dans la pratique, il serait donné effet aux droits qui en décou-
laient.

I est difficile de trouver dans le texte de la résolution
une justification quelconque de cette manière de voir. Selon
ses termes mêmes, la résolution n'est autre chose qu’une
instruction donnée au Haut-Commissaire d’examiner la ques-
tion. Elle n’implique pas nécessairement que la revendication
de la Pologne ait été acceptée en principe, et les rapports
présentés ultérieurement par le Haut-Commissaire et par la
Sous-Commission navale de la Commission permanente consul-
tative ne montrent aucunement que le Haut-Commissaire
ou la Sous-Commission navale sé soient rendu compte que
limportante question de principe liée à l'établissement d’un
port d'attache à Dantzig pour les bâtiments de. guerre polo-
nais eût déjà été réglée par le Conseil. Si le Conseil avait
entendu que sa résolution eût pour effet d’octroyer en prin-
cipe le droit à un port d’attache à Dantzig, il serait étrange
qu'il n’eût point pris de dispositions pour dissiper le mal-
entendu dont avaient été victimes le Haut-Commissaire et
les conseillers navals de la Société des Nations. Il est égale-
ment difficile de comprendre comment, dans ces conditions,
le Conseil peut avoir dit en janvier 1922 que, « Jusqu'à ce
que la question [du port d’attache] ait été examinée par le
Conseil, l’arrangement préliminaire [arrangement provisoire
‘du 8 octobre 1921] demeurera en vigueur », et comment
en outre le Conseil peut avoir dit en décembre 1925 que
la question demeurait ouverte.

L'interprétation correcte de ce n° 7 de la résolution du
22 juin 1921 est que sa portée ne dépasse pas ce qu’expriment
ses termes, à savoir une instruction donnée au Haut-Commis-
saire de rechercher comment on pourrait donner à la Pologne
un port d'attache à Dantzig pour ses navires de guerre sans
y établir de base navale. Jusqu'à ce que cette question eût
été convenablement étudiée, il eût été difficile pour le Conseil

23
148 NAVIRES DE GUERRE POLONAIS A DANTZIG

de prendre une décision de principe quelconque. La résolution
constituait le point de départ de l’étude qui fut interrompue
par la conclusion de l’arrangement provisoire d'octobre 1921,
interruption dont le résultat est qu'aucune décision finale et
définitive n’a jamais été prise jusqu'à présent.

La conclusion générale que l'on peut en toute sûreté tirer
des termes de cette résolution, ainsi que des divers documents
pertinents, tels que les rapports du vicomte Ishii, ceux du
Haut-Commissaire, de la Commission permanente consultative
et de sa Sous-Commission navale, dans la mesure où ces docu-
ments ont servi de base à une décision quelconque prise par
le Conseil, est que le Conseil s’est rendu compte de l’impor-
tance pratique qu'il y avait à fournir aux bâtiments de la
flotte polonaise un abri et des facilités de port, la mesure
exacte desdites facilités et les conditions dans lesquelles elles
devaient être accordées, ainsi que la possibilité juridique de
les accorder, étant des points à l'égard desquels une nouvelle
étude s’imposait. Qu'il soit ou non encore nécessaire d'accorder
à la Pologne des facilités de cette nature, c’est là une question
qui ne rentre pas dans la juridiction de la Cour. La tâche de
celle-ci se limite à l'interprétation et à l'effet des clauses
conventionnelles en vigueur ainsi que des décisions pertinentes
déjà prises. |

PAR CES MOTIFS,
La Cour,
par onze voix contre trois,

est d’avis que:

Le Traité de paix de Versailles, Partie III, Section XI,
la Convention dantziko-polonaise conclue a Paris le
g novembre 1920, les décisions pertinentes du Conseil de
la Société des Nations et du Haut-Commissaire, ne conférent
pas à la Pologne des droits ou attributions quant à l’accés
et au stationnement des navires de guerre polonais dans
le port et les voies d’eau de Dantzig.

24
149 NAVIRES DE GUERRE POLONAIS A DANTZIG

Fait en français et en anglais, le texte anglais faisant foi,
au Palais de la Paix, à La Haye, le onze décembre mil neuf
cent trente et un, en deux exemplaires, dont l'un restera
déposé aux archives de la Cour et dont l’autre sera transmis
au Conseil de la Société des Nations.

2

Le Président :
(Signé) M. ADATCI.

Le Greffier :
(Signé) À. HAMMARSKJÜLD.

Le comte Rostworowski, juge, déclarant ne pouvoir se rallier
à l'avis donné par la Cour, et se prévalant du droit que lui
confère l’article 71 du Règlement, joint audit avis Fopinion
dissidente qui suit.

M. Fromageot, juge, déclare que, dans son opinion, s’il est
exact que le texte du Traité de paix de Versailles, Partie III,
Section XI, et la Convention polono-dantzikoise du 9 novembre
1920, se référant aux opérations d'importation et d'exportation,
ne mentionnent pas les bâtiments de guerre polonais comme
admis à bénéficier du libre usage du port de Dantzig, néan-
moins la reconnaissance à la Pologne, dans les négociations
écrites préalables au traité de paix, d’un « libre et sûr accès
à la mer », élément constitutif de la création de l’État polo-
nais et de la Ville libre de Dantzig, ne saurait être réduite à
un simple fait historique sans portée et ne saurait équitable-
ment permettre d’exclure de cette liberté d’accés, pour leurs
besoins nautiques, les batiments de guerre polonais ou tous
autres navires polonais non marchands.

25
150 NAVIRES DE GUERRE POLONAIS A DANTZIG

M. Urrutia, juge, se prévalant du droit que lui confère
l’article 71 du Règlement, joint audit avis la constatation
de son dissentiment.

(Paraphé) M. A.
(Paraphé) À. H.

26
